Citation Nr: 0606115	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-08 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet 
(pes planus).

2.  Entitlement to an initial compensable rating for the 
service-connected scar on the left arm.

3.  Entitlement to a higher initial rating for the service-
connected lumbosacral strain, in excess of 10 percent prior 
to September 26, 2003; and entitlement to a rating in excess 
of 20 percent from September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1984.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April 2002 and February 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The RO initially denied entitlement to service connection for 
a lumbar spine disability in a November 1996 rating decision.  
The veteran timely appealed that determination and service 
connection for lumbosacral strain was ultimately granted by 
the Board in an April 2002 decision.  In the April 2002 
rating decision that followed the Board decision, the RO 
assigned an initial rating of 10 percent for the service-
connected lumbosacral strain, effective from September 13, 
1996, the date of receipt of the veteran's initial claim of 
service connection.  The veteran timely appealed the initial 
10 percent rating assigned for the service-connected 
lumbosacral strain.  

In the February 2003 rating decision, the RO denied, inter 
alia, service connection for bilateral flat feet.  The 
February 2003 rating decision also granted service connection 
for a scar of the left arm and assigned an initial 
noncompensable rating.  The veteran appealed the initial 
noncompensable rating assigned for the service-connected scar 
of the left arm, and disagreed with the denial of service 
connection for bilateral flat feet.  

An August 2003 rating decision denied service connection for 
depression, claimed as secondary to the service-connected 
lumbosacral strain.  A September 2004 rating decision denied 
service connection for disabilities of the cervical and/or 
thoracic spine.  To the Board's knowledge, the veteran has 
not disagreed with those determinations.  

Meanwhile, a March 2004 rating decision granted an increased 
rating to 20 percent for the service-connected lumbosacral 
strain, effective from September 26, 2003.  As the award is 
not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified at a personal hearing before 
undersigned Acting Veterans Law Judge, sitting at the RO in 
March 2005.  A transcript of her testimony has been 
associated with the claims file.

The issue of entitlement to an increased rating for the 
service-connected lumbosacral strain, rated as 10 percent 
disabling prior to September 26, 2003 and rated as 20 percent 
disabling from September 26, 2003, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not demonstrate a causal connection between the 
veteran's current bilateral pes planus, if any, and her 
active military service.  

2.  The service-connected scar on the left arm measures 5 x 1 
centimeters, and is manifested by subjective complaints of 
pain; but, there is no objective evidence showing that the 
scar is deep, or causes limited motion, or that it is poorly 
nourished, ulcerated, or unstable, and the scar does not 
limit the function of the part affected.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  Resolving all doubt in the veteran's favor, the criteria 
for the assignment of an initial 10 percent rating, but no 
higher, for the service-connected scar of the left arm have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims.

A duty-to-assist letter was sent to the veteran in July 2002.  
That letter, along with Statements of the Case and 
Supplemental Statements of the Case, included the type of 
evidence needed to substantiate the claims on appeal.  In 
addition, the RO informed the appellant about the information 
and evidence that VA will seek to provide including the 
veteran's service medical records and other relevant medical 
records which the appellant informed VA about.  The veteran 
was also notified about the information and evidence she was 
expected to provide, and she was asked to tell the RO about 
any additional information or evidence that she wanted the RO 
to obtain.  The April 2004 Supplemental Statement of the Case 
specifically requested the veteran to submit all evidence in 
her possession that pertained to her claims.  

Any defect with respect to the timing of the duty-to-assist 
notifications was harmless error, because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of her claims as she had the opportunity to submit 
additional argument and evidence, which she did and to 
address the issues at a hearing.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  For this reason, the appellant has 
not been prejudiced by the timing of the duty-to-assist 
notice. 

Moreover, the Statements of the Case and Supplemental 
Statements of the Case explained, in detail, the reason for 
the denial of the veteran's claims.  The veteran also offered 
testimony in support of her claims at a personal hearing.  
The Board finds that the veteran was provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103 (West 2002).  Finally, the veteran 
submitted written statements indicating that she had no more 
evidence to submit regarding her claims on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In this regard, the Board is aware that the veteran was not 
afforded a VA examination to determine the current nature, if 
any, and likely etiology of the claimed pes planus.  However, 
the Board finds that any opinion obtained for that purpose 
would amount to speculation given the record in this case.  
In so concluding, the Board notes that VA regulations provide 
that VA will assist the appellant by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2005).  The regulations further provide, in pertinent part, 
that a medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A) Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability; (B) Establishes 
that the veteran suffered an event, 
injury, or disease in service; and 
(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service.  

38 C.F.R. § 3.159(c)(4)(i) (2005).  

Because the record contains absolutely no competent evidence 
showing even a possibility of a causal connection between the 
veteran's pes planus and any disease, injury or event in 
service, it is not necessary to obtain a medical opinion in 
order to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i) (2005); Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Service Connection

The veteran seeks service connection for bilateral pes 
planus.  She asserts that the condition developed during 
service

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 
346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Although the veteran maintains she developed bilateral pes 
planus during service, a careful review of the veteran's 
service medical records is negative for any findings of pes 
planus.  The service medical records do reflect that the 
veteran was treated, in April 1983, for right leg pain from 
the groin down to the bottom of the foot.  She was treated 
for similar complaints earlier that month, and recurrent 
myositis was suspected.  There are no other complaints, 
findings or diagnoses of any foot problems during service.  

Post-service medical evidence reveals a diagnosis of 
bilateral pes planus in July 2002.  The veteran was treated 
for the pes planus at a private foot clinic and subsequently 
requested arch supports from VA.  The post-service medical 
evidence of record does not show any causal connection 
between the veteran's current treatment for pes planus in 
2002 to any incident of service.  

At her March 2005 personal hearing before the undersigned, 
the veteran testified that she did not have pes planus prior 
to entering service in 1980; however, she subsequently 
developed flat feet in service.  The veteran has not provided 
any competent medical evidence to support her assertions.  

Thus, in sum, the service medical records do not reveal 
treatment for, or a diagnosis of, pes planus during service.  
Furthermore, the competent and probative post-service 
evidence of record does not show treatment for bilateral pes 
planus until nearly 18 years after separation from service.  
Finally, there is no medical nexus linking any current 
bilateral pes planus disability to the veteran's period of 
service.  There is no competent evidence of record, other 
than the veteran's contentions, that her current bilateral 
pes planus disability had its onset during service.  As the 
veteran is not a medical expert, she is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for bilateral pes 
planus.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2005).  

II.  Increased Rating

The veteran seeks an initial compensable rating for the 
service-connected scar of the left arm.  She maintains that 
the left arm scar has been painful since at least September 
17, 2002, the effective date of service connection.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

At a VA examination in March 2004, the veteran reported some 
pain in the scar on her left arm.  Examination of the scar 
revealed an elliptical mid lateral scar measuring 5 x 1 
centimeters.  It was nontender, nonadherent, smooth, not 
unstable and neither elevated nor depressed.  It was 
superficial and not deep and there was no inflammation, edema 
or keloid formation.  It was normal in color, not indurated 
nor inflexible and caused no limitation of motion or other 
limitation of function.  

At her personal hearing before the undersigned, the veteran 
testified that her scar was painful, and irritating, 
particularly when her clothes touched it.

The veteran's service-connected left arm scar is rated as 
noncompensable pursuant to the rating criteria set forth at 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).  Diagnostic 
Code 7805 provides that scars will be rated on limitation of 
function of the part affected.

38 C.F.R. § 4.118, Diagnostic Code 7801 provides that scars, 
other than the head, face or neck, that are deep or that 
cause limited motion, and that occupy an area exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent rating.  
Diagnostic Code 7802 provides that scars, other than the 
head, face or neck, that are superficial and do not cause 
limited motion, that occupy an area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 10 percent 
evaluation.  Diagnostic Code 7803 provides that scars that 
are superficial, unstable, warrant a 10 percent evaluation.  
Diagnostic Code 7804 provides that scars that are 
superficial, painful on examination, warrant a 10 percent 
evaluation. 

In this case, the medical evidence of record shows that the 
veteran's service-connected left arm scar is only 5 x1 cm, 
and thus, a 10 percent rating under Diagnostic Code 7802 is 
not for application.  Likewise, the scar is not shown to be 
unstable, and as such, a 10 percent rating under Diagnostic 
Code 7803 is not for application.  Nevertheless, the veteran 
maintains that her scar is painful, and the examiner in March 
2004 noted the veteran's complaints of scar pain.  The 
veteran is competent to state she has pain in the scar, and 
the undersigned found her testimony to that effect credible.  
As such, and in resolving all doubt in the veteran's favor, 
the Board finds that the criteria for the assignment of an 
initial 10 percent rating are met under Diagnostic Code 7804, 
as the scar is superficial and painful on examination.  Thus, 
an initial 10 percent rating, but not higher, under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 is warranted.  

A rating in excess of 10 percent for the service-connected 
left arm scar is not assignable under any scar codes.  In 
particular, a rating in excess of 10 percent under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 is not assignable as the 
medical evidence of record does not show any limitation of 
function of the left arm.  Likewise, a rating in excess of 10 
percent is not assignable under Diagnostic Code 7801 because 
the service-connected scar is not deep and does not cause 
limited motion.  There is no indication that the superficial, 
stable scar of the left arm limits function of the left arm 
beyond the noted pain at the scar site.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the initial 10 percent granted herein. See  
38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2005).  


ORDER

Service connection for bilateral pes planus is denied.  

An initial rating of 10 percent for service-connected left 
arm scar is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

As noted above, the RO's April 2002 rating decision assigned 
an initial 10 percent rating for the service-connected 
lumbosacral strain, effective from September 13, 1996.  The 
veteran appealed the initial rating assigned.  During the 
appeal period, the 10 percent rating was increased to 20 
percent, effective from September 26, 2003.  The veteran 
continues to disagree with the evaluations assigned.  

Currently, the veteran's service-connected low back 
disability is rated based on lumbosacral strain, both before 
September 26, 2003 (Diagnostic Code 5295), and pursuant to 
the amended criteria in effect as of September 26, 2003 
(Diagnostic Code 5237).  

At a VA examination in March 2004, the examiner noted that x-
rays of the veteran's lumbar spine were normal, and he noted 
a diagnosis of mechanical low back and upper back pain.  
Notably, however, the examiner was not provided with the 
veteran's claims file or any other medical records for review 
prior to the examination.  As such, the examiner was clearly 
unaware that a March 2001 private magnetic resonance imaging 
(MRI) report of the lumbar spine notes mild degenerative 
spondylosis, lower lumbar spine, with disc bulge at L4-5 and 
facet disease at L5-S1.  

As such, the Board finds that the March 2004 VA examination 
is not adequate for rating purposes.  Importantly, the duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the appellant, 
that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2005).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

Here, the VA examiner in March 2004 was probably not aware of 
the veteran's disc bulge and facet disease at the time of the 
examination, and as such, it is likely that the VA examiner's 
examination and diagnosis do not accurately reflect the 
current nature, extent, and severity of the veteran's 
service-connected low back disability.  In light of the 
foregoing, the Board finds that a thorough and 
contemporaneous medical examination, that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one, should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination(s) to determine the current 
nature, extent, and severity of the 
service-connected low back disability.  
The claims file must be made available 
to, and reviewed by, the examiner(s) 
prior to the examination.  All indicated 
x-rays and laboratory tests should be 
completed, including an magnetic 
resonance imaging (MRI), if necessary.  
The examiner(s) should report their 
findings in terms of the pre-9/26/2003 
rating criteria for rating disabilities 
of the lumbar spine as well as the 
amended criteria in effect from 
9/26/2003.  Importantly, the examiner(s) 
should determine the nature of the 
service-connected low back disability, 
including, but not limited to, whether 
the low back disability is manifested by 
disc disease.  The examiner should also 
determine the frequency and duration of 
incapacitating episodes of intervertebral 
disc syndrome, if any.  The orthopedic 
examiner should perform range of motion 
testing with regard to the service-
connected lumbar spine disability to 
determine if the veteran has additional 
functional limitation due to pain.  These 
tests should include a complete test of 
the range of motion of the affected 
joints.  All findings should be reported.  
The examiner(s) should also determine 
whether the low back exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the back is used repeatedly.  It 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.

2.  After completion of the requested 
development above, readjudicate the 
veteran's claim for an increased rating 
for the service-connected lumbosacral 
strain, with consideration of the old, 
and amended, criteria pertaining to 
disabilities of the spine  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in her possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_____________________________________________
A. P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


